Before
                HOLIFIELD, BAKER, and HACKEL
                    Appellate Military Judges

                     _________________________

                      UNITED STATES
                          Appellee

                                v.

                        Nixon KEAGO
                     Midshipman, U.S. Navy
                           Appellant

                        No. 202100008

                     _________________________

                        Decided: 5 July 2022

  Appeal from the United States Navy-Marine Corps Trial Judiciary

                         Military Judges:
              Ryan J. Stormer (arraignment, motions)
                     Aaron C. Rugh (trial)
              Angela J. Tang (Entry of Judgment)

Sentence adjudged 14 August 2020 by a general court-martial convened
at Washington Navy Yard, District of Columbia, consisting of officer
members. Sentence approved by the convening authority: confinement
for 25 years, forfeiture of all pay and allowances, and a dismissal.

                          For Appellant:
              Captain Marcus N. Fulton, JAGC, USN
              Lieutenant Megan E. Horst, JAGC, USN
                United States v. Keago, NMCCA No. 202100008
                             Opinion of the Court

                                 For Appellee:
                         Captain Tyler W. Blair, USMC
                     Lieutenant John L. Flynn, JAGC, USN
                   Lieutenant Gregory A. Rustico, JAGC, USN

                            _________________________

         This opinion does not serve as binding precedent, but
              may be cited as persuasive authority under
               NMCCA Rule of Appellate Procedure 30.2.

                            _________________________

PER CURIAM:
    Appellant was convicted, contrary to his pleas, of one specification of at-
tempted sexual assault, two specifications of sexual assault, four specifications
of burglary, and one specification of obstructing justice in violation of Articles
80, 120, 129, and 131b, Uniform Code of Military Justice [UCMJ],1 for actions
involving fellow Midshipmen, both at the United States Naval Academy in
2018 and onboard a naval vessel in 2019.
    Appellant asserts 10 assignments of error [AOEs], which we reorder and
combine as follows: (1) the military judge erred by denying defense counsel’s
challenges to Lieutenant Commander [LCDR] Card,2 LCDR Masters, Lieuten-
ant [LT] Santero, and LT Rich for actual and implied bias; (2) Appellant’s con-
victions for sexual assault and burglary involving Midshipman [MIDN]
Sonntag, MIDN Morse, and MIDN Metcalf are legally and factually insuffi-
cient; (3) Appellant’s sentence is inappropriately severe; (4) the military judge
abused his discretion by admitting the testimony of MIDN Blunk, MIDN Kron,
and Ms. Novack under Military Rule of Evidence [Mil. Rule of Evid.] 404(b);
(5) the military judge abused his discretion by denying Appellant’s motion to
dismiss based on failure of law enforcement to prevent the loss of potentially
useful evidence; and (6) Appellant, who is African American, was denied due
process when the mostly Caucasian venire resulted in his being tried by a panel



    1 Articles 80, 129, and 131b, UCMJ, 10 U.S.C. §§ 880, 929, and 931b (2018) [UCMJ

(2018)], and Articles 120 and 129, UCMJ, 10 U.S.C. §§ 920 (2012 and Supp. III 2016)
and 929 (2012) [UCMJ (2012)].
   2 All names in this opinion, other than those of Appellant, the judges, and counsel
are pseudonyms.




                                          2
                 United States v. Keago, NMCCA No. 202100008
                              Opinion of the Court

comprised of Caucasian and Asian members.3 We find no prejudicial error and
affirm.

                                  I. BACKGROUND

   Appellant, a Midshipman at the United States Naval Academy, was
charged with crimes against three fellow Midshipmen.

    1. Offenses against MIDN Sontag
    In February 2018, MIDN Sontag returned to her dormitory room after a
night out drinking with friends. Sometime later, she awoke to Appellant in her
bed, naked, with an erect penis. Her shorts were partly pulled down, she felt
pain in her vagina, and she knew that she had been penetrated. Midshipman
Sontag confronted Appellant, who claimed that she had invited him. She told
Appellant to leave, which he did after continuing to argue that he had been
invited.
    Midshipman Sontag immediately contacted a friend, MIDN Brown, and
told her what had happened. During this conversation MIDN Sontag appeared
frantic and was crying. Despite describing the assault to MIDN Brown, MIDN
Sontag chose not to make a formal report at that time because she wanted to
avoid any potential emotional trauma or damage to her military career if peo-
ple found out what happened. She did, however, go to the hospital the following
day for sexually transmitted disease and pregnancy testing.
   Two days after the incident, Appellant emailed MIDN Sontag, provided his
phone number, and asked if they could talk. (The two had no prior social or
romantic relationship.) Midshipman Sontag met with Appellant and told him
she did not want to discuss what happened and to stay away from her.
    In September 2018, MIDN Sontag again awoke to find Appellant beside her
in her bed, this time clothed, but again uninvited. Midshipman Sontag con-
fronted Appellant and told him to leave. Appellant left after again claiming
that she had invited him and that she did not remember because she was
drunk. Approximately 30 minutes later, MIDN Sontag awoke to Appellant
once more entering her room. She confronted Appellant again, telling him to




    3 Appellant personally raised several of these AOEs, in full or in part: (1) as it
relates to LT Rich; (2) as it relates to MIDN Metcalf; and (4)-(6) in their entirety. See
United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982). We have reviewed AOEs (4)-(6)
and find them to be without merit. See United States v. Matias, 25 M.J. 356, 363
(C.M.A. 1987).


                                           3
               United States v. Keago, NMCCA No. 202100008
                            Opinion of the Court

leave and never come back. After this incident, Appellant emailed MIDN Son-
tag and apologized, claiming that he was drunk and had misunderstood her.
   Midshipman Sontag did not immediately report the incident to law enforce-
ment. But upon being interviewed during the investigation into Appellant’s
crimes against MIDN Metcalf, she reported Appellant’s crimes against her.

   2. Crimes against Midshipman Metcalf
   Midshipman Metcalf knew Appellant because they were in the same com-
pany at the Naval Academy and he was her mentee’s roommate. They were
cordial, but not friends. The only emails between them were limited to official
business.
    In October 2018, MIDN Metcalf went out with a group of friends that did
not include Appellant. After returning to her dormitory room and going to bed,
MIDN Metcalf awoke to Appellant rubbing his penis against her clitoris and
moving toward her vaginal canal. Midshipman Metcalf immediately pushed
Appellant off of her and yelled at him. Appellant initially attempted to cover
his face and stated his name was “Johnny.” But when MIDN Metcalf identified
him, Appellant claimed that MIDN Metcalf had told him to come into her room.
    Midshipman Metcalf immediately left her room to seek help. She found
MIDN Collin, who was standing watch, and reported that Appellant had sex-
ually assaulted her. Midshipman Collin observed Appellant stick his head out
of MIDN Metcalf’s room, close the door, then reopen the door and exit the room.
Midshipman Metcalf went to the hospital and underwent a sexual assault fo-
rensic exam. The nurse observed that MIDN Metcalf appeared traumatized,
upset, and tearful.

   3. Crimes against Midshipman Morse
    In May 2019, MIDN Morse deployed on board a Naval Academy Yard Pa-
trol Craft as part of a multi-ship training cruise to New York City for Fleet
Week. While there, Appellant approached her at a bar and the two drank shots
of alcohol together. Appellant and MIDN Morse were not in the same company
at the Naval Academy and previously had only briefly communicated via In-
stagram. Upon leaving the bar, Appellant, MIDN Morse, and MIDN Lieber
walked back to MIDN Morse’s ship together. Appellant, who was assigned to a
different ship, followed MIDN Morse onto her ship, at which point she asked
another Midshipman to take Appellant back to his ship. No one witnessed Ap-
pellant leave MIDN Morse’s ship, but a short time later he entered female
berthing and stuck his head through the curtains of MIDN Morse’s rack. MIDN
Morse told Appellant to leave. She then heard the door to female berthing open
and close.



                                      4
               United States v. Keago, NMCCA No. 202100008
                            Opinion of the Court

    Later that night, MIDN Morse awoke to Appellant in her rack. Appellant
was pressing his body against MIDN Morse, kissing her neck, pulling her
shorts off, and pressing his erect penis against her skin. MIDN Morse con-
fronted Appellant and again told him to leave.
   Thirty minutes later, Appellant returned a third time, awakening MIDN
Morse. At this point MIDN Morse, after telling him to leave, texted the ship’s
group chat asking whomever was on watch to get Appellant out of female
berthing.
    Appellant returned a fourth and final time. Midshipman Morse again
awoke to Appellant in her rack, pressing his body against hers and pressing
his erect penis against her buttocks. Midshipman Morse left her berthing area,
found a watchstander, MIDN Arness, and led him to Appellant, who was un-
dressed and hiding in an empty rack. Midshipman Arness escorted Appellant
back to his own ship.
   Appellant later texted MIDN Morse, advising her not to say anything lest
the two of them get in trouble for underage drinking.

   4. Lost Video Footage
    Prior to trial Appellant moved the Court to dismiss the charges against him
relating to MIDN Morse due to the loss of material evidence. Specifically, Ap-
pellant argued that the loss of potentially useful surveillance video from the
bar that MIDN Morse visited prior to Appellant assaulting her later that night
was due to government bad faith.
    During the course of the investigation, Special Agent [SA] Conway from the
Naval Criminal Investigative Service met with the owner of the bar in an effort
to recover any video evidence that may be relevant to the investigation. Special
Agent Conway viewed the video footage from the night in question and identi-
fied a person she believed to be MIDN Morse, but was unsure due to the video’s
poor quality. Special Agent Conway testified that she was unable to identify
any of the people MIDN Morse appeared to socialize with due to the poor qual-
ity of the footage. Although SA Conway documented her observation of the
video in her investigative report, delays in following up allowed the video to be
destroyed before it could be seized.
   5. Similar, Uncharged Acts
   The same month that Appellant assaulted MIDN Morse, he was caught
entering a dormitory room at the Naval Academy in which three female Mid-
shipmen were in their racks preparing to sleep. One of the Midshipmen, MIDN
Blunk, heard the room’s door open and called out to learn who had entered.
Receiving no response, she used the light on her cell phone to sweep the room.
She found Appellant standing in a corner. When she asked him what he was


                                       5
                  United States v. Keago, NMCCA No. 202100008
                               Opinion of the Court

doing, he did not answer, nor did he exit the room until MIDN Blunk twice
demanded that he leave. Midshipman Blunk immediately reported the inci-
dent.
    Ms. Novack, the mother of Appellant’s child, described a similar event, also
in 2019. Appellant and a female friend were staying at her apartment. As Ms.
Novack and Appellant lay on a couch in the living room, the friend went up-
stairs to sleep in Ms. Novack’s bedroom. A short time later, Appellant got up
and looked intently down at Ms. Novack, who feigned sleep because she was
curious to know what Appellant was doing. Through nearly-shut eyelids, she
watched as Appellant left the room, looking back to see if Ms. Novack was
asleep. After a few minutes, Ms. Novack went upstairs to her bedroom, where
she found Appellant standing near the bed in which the friend slept. An argu-
ment ensued; Appellant confessed he had a “lapse in judgment.”

                                   II. DISCUSSION

A. The Military Judge did not abuse his discretion by denying Appel-
lant’s challenges of panel members LCDR Card, LCDR Masters, LT
Santero, and LT Rich.
    Courts generally recognize two forms of bias that subject a panel member
to a challenge for cause: actual bias and implied bias.4 “Actual bias is defined
as ‘bias in fact.’”5 It is “the existence of a state of mind that leads to an inference
that the person will not act with entire impartiality.”6 “Actual bias is personal
bias which will not yield to the military judge's instructions and the evidence
presented at trial.”7
   “Whether a prospective juror ‘is biased has traditionally been determined
through voir dire culminating in a finding by the trial judge concerning the
prospective juror's state of mind.’”8 “[S]uch a finding is based upon determina-




   4   United States v. Wood, 299 U.S. 123, 133 (1936).
   5 United States v. Woods, 74 M.J. 238, 245 (C.A.A.F. 2015) (Stucky, J, concurring)
(quoting Wood, 299 U.S. at 133).
   6 Fields v. Brown, 503 F.3d 755, 767 (9th Cir. 2007) (internal quotation marks
omitted) (citation omitted).
   7   United States v. Nash, 71 M.J. 83, 88 (C.A.A.F. 2012) (citation omitted).
   8  United States v. Hennis, 79 M.J. 370, 384 (C.A.A.F. 2020) (quoting Wainwright v.
Witt, 469 U.S. 412, 428 (1985) (internal punctuation omitted).




                                            6
                  United States v. Keago, NMCCA No. 202100008
                               Opinion of the Court

tions of demeanor and credibility that are peculiarly within a trial judge's prov-
ince.”9 “It is plainly a question of historical fact; did a juror swear that he could
set aside any opinion he might hold and decide the case on the evidence, and
should the juror’s protestation of impartiality have been believed.”10 “[T]he
trial court's resolution of such questions is entitled, even on direct appeal, to
‘special deference.’”11 We review actual bias-based challenges for an abuse of
discretion.12
    A military judge’s resolution of challenges founded in implied bias receive
slightly less deference. While we generally give a “military judge’s ruling on a
challenge for cause . . . great deference,”13 we review rulings on challenges for
implied bias “under a standard less deferential than abuse of discretion but
more deferential than de novo.”14 This standard recognizes that implied bias
deals with the public’s objective perception of the fairness of the military jus-
tice system, and not simply the military judge’s assessment of whether a chal-
lenged member can serve in a fair and impartial manner.15 “[W]e evaluate im-
plied bias objectively, through the eyes of the public, reviewing the perception
or appearance of fairness of the military justice system.”16
    We will give greater deference where a military judge puts on the record
his analysis and basis for denying a defense challenge for cause and indicates
that he considered the liberal grant mandate.17 “Although it is not required for
a military judge to place his or her implied bias analysis on the record, doing
so is highly favored and warrants increased deference from appellate courts.”18



   9   Wainwright, 469 U.S. at 428.
   10   Hennis, 79 M.J. at 384 (internal citation and quotation omitted).
   11 Patton v. Yount, 467 U.S. 1025, 1038 (1984) (citation omitted); see United States
v. Dockery, 76 M.J. 91, 96 (C.A.A.F. 2017) (granting great deference to the military
judge's ruling on challenges for cause).
   12   Nash, 71 M.J. at 88-89.
   13 United States v. Rolle, 53 M.J. 187, 191 (C.A.A.F. 2000) (citations and internal
quotation marks omitted).
   14   United States v. Downing, 56 M.J. 419, 422 (C.A.A.F. 2002) (citations omitted).
   15   United States v. Elfayoumi, 66 M.J. 354, 356 (C.A.A.F. 2008).
   16 United States v. Townsend, 65 M.J. 460, 463 (C.A.A.F. 2008) (citations and in-
ternal quotation marks omitted).
   17   United States v. Clay, 64 M.J. 274, 277 (C.A.A.F. 2007).
   18   Dockery, 76 M.J. at 96.




                                            7
                   United States v. Keago, NMCCA No. 202100008
                                Opinion of the Court

This is because it provides a “vantage point of a military judge observing mem-
bers in person and asking the critical questions that might fill any implied bias
gaps left by counsel.”19 However, a mere “[i]ncantation of the legal test [for
implied bias] without analysis is rarely sufficient in a close case.”20 We “afford
a military judge less deference if an analysis of the implied bias challenge on
the record is not provided.”21 In applying this standard, we look to the totality
of the circumstances.22
    “The test [for implied bias] takes into account, among other distinct mili-
tary factors, the confidence appellate courts have that military members will
be able to follow the instructions of military judges and thus, while it will often
be possible to ‘rehabilitate’ a member on a possible question of actual bias,
questions regarding the appearance of fairness may nonetheless remain.”23
The issue therefore is whether the risk that the public will think the accused
received anything less than a fair trial is “too high.”24
    Further, the liberal grant mandate requires the military judge to err on the
side of granting a defense challenge.25 That is, “if after weighing the arguments
for the implied bias challenge the military judge finds it a close question, the
challenge should be granted.”26 This serves as a logical preventive measure
because “it is at the preliminary stage of the proceedings that questions involv-
ing member selection are relatively easy to rapidly address and remedy.”27
   In this case, the defense challenged 14 members of the venire panel for
cause. The military judge granted six defense challenges and denied the other
eight. Of those eight, Appellant argues that the military judge erred in denying
challenges of LCDR Card, LCDR Masters, LT Santero, and LT Rich, all of
whom subsequently served as members of the court-martial.




   19   Clay, 64 M.J. at 277.
   20   Unites States v. Peters, 74 M.J. 31, 34 (C.A.A.F. 2015).
   21   Id. (citation omitted).
   22   Nash, 71 M.J. at 88.
   23   Woods, 74 M.J. at 243 (C.A.A.F. 2015).
   24   Id. (quoting Townsend, 65 M.J. at 463).
   25 Peters, 74 M.J. at 34 (citing United States v. Rome, 47 M.J. 467, 469 (C.A.A.F.
1998)).
   26   Peters, 74 M.J. at 34.
   27   Id. (citing Clay, 64 M.J. at 277).


                                             8
                     United States v. Keago, NMCCA No. 202100008
                                  Opinion of the Court

   Appellant challenged LCDR Card on the grounds of both actual and implied
bias based on his strong beliefs about sexual assault in the military, comments
he made regarding the presumption of innocence and an accused’s right to re-
main silent, and the fact that his mother had once been kidnapped and nearly
raped.
    LCDR Card explained during voir dire that he volunteered as a Fleet men-
tor for the Naval Academy’s Sexual Assault Prevention and Response [SAPR]
program. His mentorship included issues related to building healthy relation-
ships, fraternization, and consent, as well as sexual harassment and sexual
assault.
   On the member’s questionnaire, LCDR Card answered affirmatively to
questions asking if he wanted to hear from Appellant during the trial and
whether Appellant should testify to prove his innocence. When questioned,
LCDR Card explained that he took the question literally and answered that he
would like to hear from Appellant. However, LCDR Card also explained that
he understood that Appellant had no obligation to testify and that, while choos-
ing to remain silent may be “a little self-defeating,”28 he would not hold it
against Appellant if the latter did not testify.
    Regarding a comment that commands should “err on the side of believing”
complaints of sexual assault, he explained that commands should take such
allegations seriously and investigate. In other words, all criminal allegations
should be investigated.
    Lieutenant Commander Card also answered in the affirmative on the ques-
tionnaire when asked if he believed that the fact that Appellant had been
charged with a crime meant there was some truth to the charges. When asked
to explain, LCDR Card said that he believed that for charges to reach the trial
stage, there must be more than an issue of “he said/she said” or a simple accu-
sation and denial. He further clarified that he was not leaning one way or an-
other regarding Appellant’s guilt, but simply meant that any allegation at trial
should be taken seriously. LCDR Card affirmed that he would wait until he
had heard all the evidence before determining guilt or innocence.
   LCDR Card explained during voir dire that his mother had been kidnapped
and almost raped in 1975—before he was born. He described learning of it
when his mother described it to him many years after the fact.




   28   R. at 848.




                                         9
                  United States v. Keago, NMCCA No. 202100008
                               Opinion of the Court

    The military judge denied Appellant’s challenges of LCDR Card for actual
and implied bias.29 The military judge provided his analysis on the record and
found that the incident regarding LCDR Card’s mother in 1975 was a non-issue
in terms of his ability to serve as a panel member. The military judge noted
that he observed no emotional reaction in LCDR Card’s recitation of having
learned about his mother’s kidnapping. The military judge further found that
LCDR Card’s involvement as a Fleet mentor in the SAPR program was more
about finding a way to be involved with students than it was related to the
specific content of the program, and that LCDR Card had never been involved
in the sexual assault prevention aspects of the program. The military judge
also found that LCDR Card affirmatively stated that he would not hold Appel-
lant’s silence against him if he chose not to testify, and that LCDR Card’s state-
ment that something must have happened in order for the court-martial to take
place was a literal answer and did not indicate he believed something illegal
must have happened. The military judge denied the challenge while specifi-
cally considering the liberal grant mandate.
    We conclude that the military judge’s findings with respect to LCDR Card
are not clearly erroneous. The military judge did not abuse his discretion in
denying the challenge for either actual or implied bias, and we find LCDR
Card’s inclusion would not cause the public to perceive Appellant’s panel as
less than fair and impartial.
    We have similarly reviewed the challenges to LCDR Masters, LT Santero,
and LT Rich, and we similarly find that their responses during individual voir
dire disproved any actual bias and dispelled any concerns about apparent bias.
In each case, the military judge made specific findings clearly supported by the
record and stated that he had considered the liberal grant mandate. Accord-
ingly, we find this AOE to be without merit.

B. Appellant’s Convictions are Legally and Factually Sufficient.
   Appellant asserts the evidence is legally and factually insufficient to sup-
port his convictions. We review such questions de novo.30
    To determine legal sufficiency, we ask whether, “considering the evidence
in the light most favorable to the prosecution, a reasonable fact-finder could




   29   R. at 1311.
   30 Article 66(d)(1), UCMJ; United States v. Washington, 57 M.J. 394, 399 (C.A.A.F.
2002).




                                         10
                   United States v. Keago, NMCCA No. 202100008
                                Opinion of the Court

have found all the essential elements beyond a reasonable doubt.”31 In conduct-
ing this analysis, we must “draw every reasonable inference from the evidence
of record in favor of the prosecution.”32
    In evaluating factual sufficiency, we determine “whether, after weighing
the evidence in the record of trial and making allowances for not having per-
sonally observed the witnesses, [we] are . . . convinced of the [appellant’s] guilt
beyond a reasonable doubt.”33 In conducting this unique appellate function, we
take “a fresh, impartial look at the evidence,” applying “neither a presumption
of innocence nor a presumption of guilt” to “make [our] own independent de-
termination as to whether the evidence constitutes proof of each required ele-
ment beyond a reasonable doubt.”34 Proof beyond a “[r]easonable doubt, how-
ever, does not mean the evidence must be free from conflict.”35

    1. Sexual Assault
   Appellant was found guilty of sexually assaulting MIDN Sontag on or about
February 2018, and MIDN Metcalf on or about 21 October 2018, in both in-
stances by penetrating the vulva of the victim while he knew or reasonably
should have known the victim was asleep.36

          a. Sexual Assault of MIDN Sontag
    In order to prove the offense as charged, the Government was required to
prove that: (1) Appellant committed a sexual act upon MIDN Sontag by causing
penetration, however slight, of the vulva by the penis; (2) MIDN Sontag was
asleep; and (3) Appellant knew or reasonably should have known that MIDN
Sontag was asleep.37




    31 United States v. Turner, 25 M.J. 324, 324 (C.M.A. 1987) (citing Jackson v. Vir-
ginia, 443 U.S. 307, 319 (1979)).
    32United States v. Gutierrez, 74 M.J. 61, 65 (C.A.A.F. 2015) (citation and internal
quotation marks omitted).
    33   Turner, 25 M.J. at 325.
    34   Washington, 57 M.J. at 399.
    35   United States v. Rankin, 63 M.J. 552, 557 (N-M. Ct. Crim. App. 2006).
    36 Appellant was charged with four specifications of sexual assault, alleging two
theories of liability (bodily harm and asleep) for each incident. Appellant was found
guilty of all four specifications, but the military judge conditionally dismissed the two
charges of sexual assault by bodily harm.
    37   Art. 120, UCMJ (2012 and Supp. III 2016).


                                           11
                 United States v. Keago, NMCCA No. 202100008
                              Opinion of the Court

    Midshipman Sontag testified that in February 2018, after a night out with
friends, she returned to her dormitory room. She had been drinking, and her
memory of the night was extremely hazy. Nonetheless, MIDN Sontag testified
that she awoke to find Appellant in her rack beside her, naked, his penis erect.
She also testified that her shorts were pulled down, she felt pain in her vagina,
and she was certain she had been penetrated. Midshipman Sontag explained
that she was confused and scared because she did not have any sort of rela-
tionship with Appellant. In fact, MIDN Sontag did not know Appellant’s first
name before this incident. When confronted, Appellant claimed that MIDN
Sontag had invited him into her rack. While MIDN Sontag did not immediately
report the assault to law enforcement, she did disclose it to her friend, MIDN
Brown, and she went to the hospital the day after the assault for sexually
transmitted disease and pregnancy testing. Finally, Appellant emailed MIDN
Sontag the following day, asking her to meet and talk about what happened.

         b. Sexual Assault of MIDN Metcalf
   In order to prove the offense as charged, the government was required to
prove that: (1) Appellant committed a sexual act upon MIDN Metcalf, by caus-
ing penetration, however slight, of the vulva by the penis; (2) MIDN Metcalf
was asleep; and (3) Appellant knew or reasonably should have known that
MIDN Metcalf was asleep.38
    Midshipman Metcalf testified that on the night of 21 October 2018, she had
gone out with her friends. After getting back to her dormitory room that night,
MIDN Metcalf went to sleep, alone and clothed. She awoke to Appellant on top
of her in her rack, rubbing his penis against her clitoris and moving toward
her vaginal canal. Midshipman Metcalf immediately pushed Appellant off of
her and yelled at him. When MIDN Metcalf questioned Appellant about who
he was, Appellant provided a false name. Appellant then claimed that MIDN
Metcalf had invited him into her rack. After getting out of her rack, MIDN
Metcalf recognized Appellant, though he was trying to cover his face. Midship-
man Metcalf immediately reported the assault and underwent a sexual assault
forensic examination.

   2. Attempted Sexual Assault
    Appellant was convicted of attempting to sexually assault MIDN Morse.
In order to prove the offense as charged, the Government was required to prove
that: (1) Appellant did a certain overt act; (2) the act was done with the specific



   38   Art. 120, UCMJ (2012).




                                        12
                 United States v. Keago, NMCCA No. 202100008
                              Opinion of the Court

intent to commit sexual assault of MIDN Morse, an offense under Art. 120,
UCMJ; (3) the act amounted to more than mere preparation; and (4) the act
apparently tended to effect the commission of the intended offense.39
    Midshipman Morse testified she awoke to Appellant in her rack, pressing
his body against her, kissing her neck, pulling her shorts off, and pressing his
erect penis against her skin. She confronted him and told him to leave, yet she
later awoke to Appellant again in her rack, pressing his body against hers and
pressing his erect penis against her buttocks. Appellant’s actions of entering
MIDN Morse’s berthing area and climbing into her rack constitute an overt act
that amounted to more than mere preparation and tended to effect the com-
mission of the offense had MIDN Morse not awoken and stopped him.

   3. Burglary.
   Appellant was charged with burglary in both 2018 and 2019.
         a. 2018 Offenses
   In order to prove the offenses as charged, the Government was required to
prove that: (1) Appellant unlawfully broke and entered into the dormitory
rooms of MIDN Sontag and MIDN Metcalf; (2) the breaking and entering oc-
curred at nighttime; and (3) the breaking and entering was done with the in-
tent to commit sexual assault, an offense punishable under Article 118 through
Article 128, except Article 123a, UCMJ.40
   Midshipman Sontag testified that in February 2018 Appellant entered her
room during the nighttime without her permission. She further testified that
he proceeded to sexually assault her in her rack until she awoke and made him
stop. Appellant’s actions of climbing into MIDN Sontag’s rack and sexually as-
saulting her evidence his intent to commit the offense of sexual assault at the
time of the breaking and entering.
   Midshipman Sontag further testified that in September 2018, Appellant
again entered her room during the nighttime without her permission. As dis-
cussed above, Appellant’s actions of climbing into MIDN Sontag’s rack evi-
dence his intent to commit the offense of sexual assault, and that the breaking
and entering was done with that intent.
   Midshipman Metcalf testified that on or about 21 October 2018, Appellant
entered her room during the nighttime without her permission. She further



   39 Art. 80, UCMJ (2018). See previous sections for discussion of the elements of
sexual assault.
   40   Art. 129, UCMJ (2012).


                                        13
                  United States v. Keago, NMCCA No. 202100008
                               Opinion of the Court

testified that she awoke to Appellant sexually assaulting her in her rack. Ap-
pellant’s actions of climbing into MIDN Metcalf’s rack and sexually assaulting
her evidence his intent to commit the offense of sexual assault when the break-
ing and entering was committed.
          b. 2019 Offense
   In order to prove the offense as charged, the Government was required to
prove that: (1) Appellant unlawfully broke and entered the berthing area of
MIDN Morse; (2) the breaking and entering were done with the intent to com-
mit an offense punishable under the UCMJ; and (3) the breaking and entering
were done with the intent to commit sexual assault, an offense punishable un-
der Article 118-120, 120b-121, 122, 125-128a, or 130, UCMJ.41
    Midshipman Morse testified that Appellant entered her berthing area
onboard the ship without her permission. She further testified that she told
Appellant to leave, but he returned multiple times. After returning, Appellant
climbed into MIDN Morse’s rack and attempted to sexually assault her while
she was asleep, stopping only when MIDN Morse awoke and confronted him.
Appellant’s actions of attempting to sexually assault MIDN Morse evidence his
intent to commit the offense of sexual assault when he unlawfully entered fe-
male berthing.
    After weighing the evidence in the record of trial, and making every rea-
sonable inference in favor of the prosecution, we are satisfied a reasonable fact-
finder could have found all of the essential elements of each charge and speci-
fication beyond a reasonable doubt. Furthermore, after weighing the evidence
in the record of trial and making allowances for not having personally observed
the witnesses, we are convinced of Appellant’s guilt beyond a reasonable doubt
and find that the evidence is factually sufficient to support Appellant’s convic-
tions.42

C. Appellant’s Sentence is not Inappropriately Severe.
   Appellant argues that his sentence of 25 years, total forfeitures, and a dis-
missal is inappropriately severe, particularly when compared to other cases
involving sexual assault. We disagree.



    41   Art. 129, UCMJ (2018).
    42 We note that Appellant does not challenge the legal and factual sufficiency of his
conviction for obstruction of justice. Nonetheless, we have reviewed the record and are
satisfied that Appellant’s conviction for this offense is legally and factually sufficient,
as well.




                                            14
                  United States v. Keago, NMCCA No. 202100008
                               Opinion of the Court

    We review sentence appropriateness de novo.43 This Court may only affirm
“the sentence, or such part or amount of the sentence, as the Court finds correct
in law and fact and determines, on the basis of the entire record, should be
approved.”44 In exercising this function, we seek to ensure that “justice is done
and that the accused gets the punishment he deserves.”45 The review requires
an “individualized consideration of the particular accused on the basis of the
nature and seriousness of the offense and the character of the offender.”46 We
have significant discretion in determining sentence appropriateness, but may
not engage in acts of clemency.47
    We may consider other court-martial sentences when determining sentence
appropriateness; however, we are only required “to engage in sentence com-
parison with specific cases . . . in those rare instances in which sentence appro-
priateness can be fairly determined only by reference to disparate sentences
adjudged in closely related cases.”48 An appellant bears the burden of demon-
strating that another case is “closely related” to his case and that the sentences
are “highly disparate.”49 If the appellant meets that burden, then the govern-
ment must show that there is a rational basis for the disparity.50 But here we
find Appellant, in referencing wholly unrelated cases and citing statistics re-
lated to sexual assault cases in general, has not met this burden.
    In support of his claim that his sentence is inappropriately severe under
the specific facts and circumstances of his case, Appellant points to the military
judge’s recommendation that the convening authority suspend up to 15 of the
25 years of confinement. The record indicates the convening authority properly




   43   United States v. Lane, 64 M.J. 1, 2 (C.A.A.F. 2006).
   44   Article 66(d)(1), UCMJ.
   45   United States v. Healy, 26 M.J. 394, 395 (C.M.A. 1988).
   46 United States v. Snelling, 14 M.J. 267, 268 (C.M.A. 1982) (citation and internal
quotation marks omitted).
   47   United States v. Nerad, 69 M.J. 138, 146 (C.A.A.F. 2010).
   48 United States v. Wacha, 55 M.J. 266, 267 (C.A.A.F. 2001) (quoting United States
v. Lacy, 50 M.J. 286, 288 (C.A.A.F. 1999)) (emphasis in original).
   49   Lacy, 50 M.J. at 288.
   50   Id.




                                            15
                  United States v. Keago, NMCCA No. 202100008
                               Opinion of the Court

considered and declined the military judge’s tersely explained recommenda-
tion.51 A careful review of the entire record leads us to the same result.
    A court-martial shall impose punishment that is sufficient, but not greater
than necessary, to promote discipline and to maintain good order and disci-
pline.52 Among other factors, the sentence needs to reflect the seriousness of
the offense, promote respect for the law, provide just punishment for the of-
fense, promote adequate deterrence of misconduct, protect others from further
crimes by the accused, and rehabilitate the accused.53
    Here, Appellant was found guilty of committing two penetrative sexual as-
saults against sleeping fellow Midshipmen, an attempted sexual assault of an-
other, four burglaries, and obstruction of justice. He faced a maximum punish-
ment of 125 years. The evidence admitted at trial proved that he engaged in
the repeated practice of entering the rooms of women at night with the intent
of sexually assaulting them. He victimized multiple fellow midshipmen over
the course of 15 months, repeatedly betraying the trust of his classmates, in-
vading their private living spaces, and sexually assaulting them. In several
instances he persisted in his actions despite being repeatedly told to stop and
leave. Further, his crimes involving MIDN Morse occurred while he was under
investigation for the crimes against MIDN Sontag and MIDN Metcalf.
    As a result of his actions, Appellant’s victims have variously suffered sig-
nificant mental pain and anxiety, paranoia, insomnia, and alcoholism as they
have struggled to live with what he did to them. Additionally, evidence pre-
sented during the sentencing portion of Appellant’s trial showed Appellant to
have low rehabilitative potential. These facts greatly outweigh Appellant’s
case in mitigation.
    We find that Appellant’s sentence was adjudged with individualized con-
sideration based on both the nature and seriousness of his offenses, and Appel-
lant's character. After reviewing the record as a whole, we find the sentence to
be correct in law, that it appropriately reflects the matters in extenuation, mit-
igation, and aggravation presented, and that it should be approved.



   51  The military judge’s justification for his significant recommendation simply
reads: “In accordance with R.C.M. 1109 and after consideration of the evidence in ag-
gravation, extenuation, and mitigation, the military judge recommends suspending up
to but not more than 15 years’ confinement for a period of 20 years.” Statement of Trial
Results at 1.
   52   R.C.M. 1002(f).
   53   R.C.M. 1002(f)(3)(A)-(F).




                                          16
                   United States v. Keago, NMCCA No. 202100008
                                Opinion of the Court

                                  III. CONCLUSION

   After careful consideration of the record and briefs of appellate counsel, we
have determined that the findings and sentence are correct in law and fact and
that no error materially prejudicial to Appellant’s substantial rights oc-
curred.54
   The findings and sentence are AFFIRMED.




                                   FOR THE COURT:




                                   KYLE D. MEEDER
                                   Clerk of Court




   54 Articles   59 & 66, UCMJ.


                                        17